359 F.2d 855
Leonard Edward JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 22353.
United States Court of Appeals Fifth Circuit.
Feb. 21, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Chief Judge.
Leonard Edward Johnson, for appellant.
John C. Ciolino, Asst. U.S. Atty., New Orleans, La., Louis C. LaCour, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,1 Circuit judges.
PER CURIAM:


1
The application of the appellant for relief under 28 U.S.C.A. 2255 was carefully considered and correctly decided by the district court 252 F. Supp. 116.  Its judgment is


2
Affirmed.



1
 Of the Second Circuit, sitting by designation